DETAILED ACTION
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  In regards to independent claim 1, the prior arts found do not teach the limitation “.....the usage information of the media overlay comprising information regarding derivative media overlays created based on the media overlay” in combination with all other claim limitations. Independent claims 16 and 20 also recite similar limitations as in claim 1, and are allowed for the same reason. In terms of closest prior art found, Franklin et al. (US PGPub. No. 2016/0196584) (hereinafter Franklin) is the closest prior art found that teaches an user profile that have information on user overlay usage information, however, the user overlay usage information is directed to overlay shared with, purchased by, and/or otherwise owned by the user and the associated usage frequency, in other words, the usage information is associated with the overlay owned by the user, not the derivative overlay created by other user using the overlay owned by the user, Franklin does not teach usage information regarding derivative overlay. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174